                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-00392-PAB-STV

ALLSTATE ASSURANCE COMPANY,

       Plaintiff,

v.

GLORIA LANDA,

     Defendant.
_____________________________________________________________________

       ORDER ACCEPTING MAGISTRATE JUDGE’S RECOMMENDATION
_____________________________________________________________________

       This matter is before the Court on the Recommendation of United States

Magistrate Judge Scott T. Varholak filed on August 29, 2019 [Docket No. 21]. The

Recommendation states that objections to the Recom mendation must be filed within

fourteen days after its service on the parties. See 28 U.S.C. § 636(b)(1)(C). The

Recommendation was served on August 29, 2019. No party has objected to the

Recommendation.

       In the absence of an objection, the district court may review a magistrate judge’s

recommendation under any standard it deems appropriate. See Summers v. Utah, 927

F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn, 474 U.S. 140, 150 (1985)

(“[i]t does not appear that Congress intended to require district court review of a

magistrate’s factual or legal conclusions, under a de novo or any other standard, when

neither party objects to those findings”). In this matter, the Court has reviewed the
Recommendation to satisfy itself that there is “no clear error on the face of the record.”1

Fed. R. Civ. P. 72(b), Advisory Committee Notes. Based on this review, the Court has

concluded that the Recommendation is a correct application of the facts and the law.

Accordingly, it is

       ORDERED as follows:

       1. The Recommendation of United States Magistrate Judge [Docket No. 21] is

accepted.

       2. Plaintiff’s Motion for Default Judgment Against Defendant Gloria Landa

[Docket No. 18] is granted.

       3. Declaratory judgment shall enter for plaintiff and against defendant pursuant

to 28 U.S.C. § 2201 as follows:

            Coverage did not commence under the Temporary Insurance Agreement
            (“TIA”) and Gloria Landa is not entitled to benef its under the TIA, except that
            Allstate Assurance Company shall refund to Ms. Landa the $545.69 premium
            submitted with the application.

       4. Within 14 days of the entry of judgment, plaintiff may have its costs by filing a

bill of costs with the Clerk of Court.

       5. This case is closed.




       1
        This standard of review is something less than a “clearly erroneous or contrary
to law” standard of review, Fed. R. Civ. P. 72(a), which in turn is less than a de novo
review. Fed. R. Civ. P. 72(b).

                                              2
DATED October 16, 2019.

                          BY THE COURT:


                           s/Philip A. Brimmer
                          PHILIP A. BRIMMER
                          Chief United States District Judge




                                   3
